Order                                                                                      Michigan Supreme Court
                                                                                                 Lansing, Michigan

  March 14, 2014                                                                                     Robert P. Young, Jr.,
                                                                                                               Chief Justice

  148638 & (76)                                                                                      Michael F. Cavanagh
                                                                                                     Stephen J. Markman
                                                                                                         Mary Beth Kelly
                                                                                                          Brian K. Zahra
                                                                                                  Bridget M. McCormack
  _________________________________________                                                             David F. Viviano,
                                                                                                                    Justices
  JONATHON TROY HUFFAKER and
  DIANN LEIGH LABELL HUFFAKER,
            Plaintiffs-Appellants,
  v                                                               SC: 148638
                                                                  COA: 313392
                                                                  Wayne CC Family Division:
                                                                  09-112217-DC
  KENNETH LEVI HUFFAKER and
  AMBER GAE HANING,
           Defendants-Appellees.

  _________________________________________/

         On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the October 24, 2013 judgment of the Court of
  Appeals is considered, and it is DENIED, because we are not persuaded that the
  questions presented should be reviewed by this Court.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         March 14, 2014
        p0311
                                                                             Clerk